Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/29/2022 has been entered. Claims 1, 7, and 12 have been amended. Claim 16 has been canceled. Claim 21 has been added. Claims 1-15, and 17-21 remains pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 21 are rejected under 35 U.S.C. 103 as obvious over John (US 20030234210).
Regarding claim-1, John discloses a system (10 Fig.1-6, 160 Fig.12, 170 Fig.13, 500 Fig.8-9, 550 Fig.10, 800 Fig.11; Abstract), comprising: 
an input channel (16 Fig.1; or 52 Fig.10) having a first end (defined at duct 12, and 14 Fig.1, 6) and a second end (defined at point 21, Fig.1, 5) to receive particles through the first end;
a sensor (detector 19 Fig.1, 6) to categorize particles in the input channel into one of at least two categories (Check: [0040], [0045], [0046], [0050]); 
at least two output channels (22a, 22b; Fig.1-6), each output channel fluidically coupled to the second end of the input channel to receive particles (normal particle 18a or particle of interest 18b; Fig.1) from the input channel, each output channel being associated with at least one category of the at least two categories, each output channel having a corresponding pump (100a, 100b; Fig.5 configuration) operable, based on the categorization of a detected particle in a category associated with a different output channel, to selectively slow, stop, or reverse a flow of particles into the output channel from the input channel (Check: [0040], [0045], [0046]; Fig.1-5; and also [0036-0039]), 
wherein the corresponding pump (100a, 100b) that is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the second end of the input channel (defined at point 21, Fig.5) (See Fig.5, where corresponding pumps “100a, 100b” are being distal from second end “defined at point 21, Fig.1, 5” of input channel “16”). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
Regarding claim-3, John discloses wherein the input channel (16) and each output channel (22a, 22b) are microfluidic channels (Check: [0035]).
Regarding claim-4, John discloses wherein each pump (100a, 100b; Fig.5 configuration) is an inertial pump (bubble valve) integrated within a corresponding microfluidic channel (i.e. 22a, 22b) (Fig.1-5; [0038]).
Regarding claim-5, John discloses further comprising: an output channel sensor (detection region 84, Fig.11) corresponding to at least one of the at least two output channels (Check: [0059-0064]; Fig.10-13 for further successive sorting is shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13).
Regarding claim-6, John discloses (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module) wherein the output channel sensor (84) is to categorize particles in a first output channel (52b, Fig.10) of the at least two output channels (54b, 56b; Fig10) into one of at least two sub-categories (Fig.10), the first output channel having an inlet end and an outlet end, the inlet end of the first output channel being fluidically coupled to the second end of the input channel (52); 
the system further comprising: 
at least two sub-output channels (54b, 56b), each sub-output channel fluidically coupled to the outlet end of the first output channel (52b) to receive particles from the first output channel (52b), each sub-output channel being associated with at least one sub-category of the at least two sub-categories (defined first type particle exist at 54a and remaining particle exist at 56b), each sub-output channel having a corresponding pump operable (Fig.5), based on the categorization of a detected particle in the first output channel in a category associated with a different sub-output channel, to selectively slow, stop, or reverse a flow of particles into the sub-output channel from the first output channel (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5).

Regarding claim-21, John discloses wherein the corresponding pump (100a, 100b; Fig.5 configuration) operable, based on the detection of the particle in the output channel, to selectively slow, stop, or reverse a flow of particles into the output channel (Check: [0040], [0045], [0046]; Fig.1-5; and [0036-0039]), or (optional)
wherein the output channel sensor (detection region 84, Fig.11) is proximate the second end of the input channel (Check: [0059-0064]; Fig.10-13 for further successive sorting is shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13); or (optional)
a combination thereof.


Claim 2, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20030234210) in view of David (US 20150316463).
Regarding claim-2, John implicitly discloses further comprising a controller coupled to the sensor (19) and to each pump (100a, 100b), the controller to: receive a signal from the sensor indicative of categorization of a particle in a selected category of the at least two categories; and selectively actuate each pump corresponding to an output channel that is associated with a different category than the selected category (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.
Regarding claim-7, John discloses a system (10 Fig.1-6, 160 Fig.12, 170 Fig.13, 500 Fig.8-9, 550 Fig.10, 800 Fig.11; Abstract), comprising: 
an input channel sensor (19) to detect particles in an input channel (16 Fig.1; or 52 Fig.10), the input channel having a first end and a second end and being fluidically coupled to at least two output channels (22a, 22b; Fig.1-6) at the second end, each output channel to receive particles (18a, 18b; Fig.1) from the input channel; 
a pump (100a, 100b; Fig.5 configuration) associated with each of the at least two output channels (22a, 22b), each pump being operable to selectively slow, stop, or reverse flow of particles into the associated output channel from the input channel (Check: [0040], [0045], [0046]; Fig.1-5; and [0036-0039]),
wherein the pump (100a, 100b) is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the second end of the input channel (defined at point 21, Fig.5) (See Fig.5, where corresponding pumps “100a, 100b” are being distal from second end “defined at point 21, Fig.1, 5” of input channel “16”). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
But John implicitly discloses a controller, comprising: a particle categorization portion to categorize a particle detected by the input channel sensor into an identified category selected from at least two categories, each category of the at least two categories being associated with a separate output channel of the at least two output channels; and a pump selection portion to operate each pump corresponding to an output channel that is associated with a different category than the identified category ([0045-0046]; Fig.) (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.
Regarding claim-8, John discloses wherein the input channel (16) and each output channel (22a, 22b) are microfluidic channels (Check: [0035]).
Regarding claim-9, John discloses wherein each pump (100a, 100b; Fig.5 configuration) is an inertial pump (bubble valve) integrated within a corresponding channel  
Regarding claim-10, John further discloses (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module) comprising: 
an output channel sensor (detection region 84, Fig.11) to detect particles flowing through a first output channel (52b, Fig.10) of the at least two output channels (56a, 54a; Fig.10), the first output channel (52b) being coupled to at least two sub- output channels (54b, 56b; Fig.10) to receive particles from the first output channel; 
a sub-output pump associated with each of the at least two sub-output channels, each pump being operable to selectively slow, stop, or reverse flow of particles into the associated sub-output channel from the first output channel, wherein the particle categorization portion is to categorize a particle detected by the output channel sensor into an identified sub-category selected from at least two sub- categories, each sub-category of the at least two sub-categories being associated with a sub- output channel of the at least two sub-output channels; and wherein the pump selection portion is to operate each sub-output pump corresponding to a sub-output channel that is associated with a different sub-category than the identified sub-category (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5).
Regarding claim-11, John further discloses comprising: an output channel sensor (detection region 84, Fig.11) corresponding to each of the at least two output channels (Check: [0059-0064]; Fig.10-13 for further successive sorting is shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13).
Regarding claim-12, John implicitly discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: identify a selected category of a particle from at least two categories based on a signal from a sensor in an input channel, the input channel being fluidically coupled to at least two output channels, each output channel being associated with a category from the at least two categories; and operate a pump associated with each output channel associated with a different category than the selected category of the detected particle to slow, stop, or reverse a flow of particles into the associated output channel from the input channel (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art. 
wherein the pump (100a, 100b) is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the fluidic couple of the associated output channel (22a, 22b) and the input channel (16) (See Fig.5). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.
Regarding claim-13, John discloses wherein the input channel (16) and each output channel (22a, 22b) are microfluidic channels (Check: [0035]).
Regarding claim-14, John discloses wherein each pump (100a, 100b; Fig.5 configuration) is an inertial pump (bubble valve) provided within a corresponding channel (i.e. 22a, 22b) (Fig.1-5; [0038]).
Regarding claim-15, John implicitly discloses, the computer-readable storage medium further comprising instructions to: 
identify a selected sub-category (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module) of a particle from at least two sub-categories based on a signal from an output channel sensor (84) in at least one output channel, the output channel (52b) being fluidically coupled to at least two sub-output channels (54b, 56b), each sub-output channel being associated with a sub-category from the at least two sub-categories; and operate a pump associated with each sub-output channel associated with a sub- category that is different from the selected sub-category of the detected particle to slow, stop, or reverse a flow of particles into the associated sub-output channel from the output channel (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5). (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.
Regarding claim-17, John discloses wherein each pump (100b i.e. shown in Fig.6 configuration) is an inertial pump (bubble valve) including a thermal actuator (pressure wave generator 260; Fig.6) (For example, the pressure wave generator 260 may comprise an actuator such as a piezoelectric column or a stepper motor, provided with a plunger that can act upon the flowing liquid, either directly or via deflection of the channel system, to selectively deflect particles when the actuator is activated by a signal. Other suitable pressure wave generators include electromagnetic actuators, thermopneumatic actuators and a heat pulse generator for generating vapor bubbles in the flowing liquid by applying heat pulses, [0055]).
Regarding claim-18, John discloses wherein each pump (100a, 100b) includes a piezo-electric membrane (actuator 26 i.e. piezoelectric material) (An example of a suitable displacement actuator is an electromagnetic actuator, which causes displacement of a plunger upon energizing a coil. Another example is the use of piezoelectric material, for example in the form of a cylinder or a stack of disks, which upon the application of a voltage produces a linear displacement. Both types of actuators engage the movable wall of the compression chamber 70 to cause pressure variations therein, [0049]; Claim-6; Fig.1-6).
Regarding claim-19, John implicitly discloses including instructions to, based on the signal from the sensor (19), selectively actuate the pump (100a, 100b) associated with the different category than the selected category to direct a flow of the particle (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium with instructions in which computing mean receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art. David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.
Regarding claim-20, John implicitly including instructions to (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module), based on the signal from the output channel sensor (84), selectively actuate the pump associated with the sub-output channel to direct a flow of the particle channel (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5). (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by David for purpose of controlling the whole apparatus for efficient sorting of particles as well as enhance the functionality of an apparatus by providing new information (i.e. counts of particles sorted) and to process existing information in order to make it more useful and accessible to user.

Claim 2, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over John (US 20030234210) in view of Donald (US 20120277902).
Regarding claim-2, John implicitly discloses further comprising a controller coupled to the sensor (19) and to each pump (100a, 100b), the controller to: receive a signal from the sensor indicative of categorization of a particle in a selected category of the at least two categories; and selectively actuate each pump corresponding to an output channel that is associated with a different category than the selected category (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Regarding claim-7, John discloses a system (10 Fig.1-6, 160 Fig.12, 170 Fig.13, 500 Fig.8-9, 550 Fig.10, 800 Fig.11; Abstract), comprising: 
an input channel sensor (19) to detect particles in an input channel (16 Fig.1; or 52 Fig.10), the input channel having a first end and a second end and being fluidically coupled to at least two output channels (22a, 22b; Fig.1-6) at the second end, each output channel to receive particles (18a, 18b; Fig.1) from the input channel; 
a pump (100a, 100b; Fig.5 configuration) associated with each of the at least two output channels (22a, 22b), each pump being operable to selectively slow, stop, or reverse flow of particles into the associated output channel from the input channel (Check: [0040], [0045], [0046]; Fig.1-5; and [0036-0039]), 
wherein the pump (100a, 100b) is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the second end of the input channel (defined at point 21, Fig.5) (See Fig.5, where corresponding pumps “100a, 100b” are being distal from second end “defined at point 21, Fig.1, 5” of input channel “16”). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
But John implicitly discloses a controller, comprising: a particle categorization portion to categorize a particle detected by the input channel sensor into an identified category selected from at least two categories, each category of the at least two categories being associated with a separate output channel of the at least two output channels; and a pump selection portion to operate each pump corresponding to an output channel that is associated with a different category than the identified category ([0045-0046]; Fig.) (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with the controller as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Regarding claim-8, John discloses wherein the input channel (16) and each output channel (22a, 22b) are microfluidic channels (Check: [0035]).
Regarding claim-9, John discloses wherein each pump (100a, 100b; Fig.5 configuration) is an inertial pump (bubble valve) integrated within a corresponding channel  
Regarding claim-10, John further discloses (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module) comprising: 
an output channel sensor (detection region 84, Fig.11) to detect particles flowing through a first output channel (52b, Fig.10) of the at least two output channels (56a, 54a; Fig.10), the first output channel (52b) being coupled to at least two sub- output channels (54b, 56b; Fig.10) to receive particles from the first output channel; 
a sub-output pump associated with each of the at least two sub-output channels, each pump being operable to selectively slow, stop, or reverse flow of particles into the associated sub-output channel from the first output channel, wherein the particle categorization portion is to categorize a particle detected by the output channel sensor into an identified sub-category selected from at least two sub- categories, each sub-category of the at least two sub-categories being associated with a sub- output channel of the at least two sub-output channels; and wherein the pump selection portion is to operate each sub-output pump corresponding to a sub-output channel that is associated with a different sub-category than the identified sub-category (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5).
Regarding claim-11, John further discloses comprising: an output channel sensor (detection region 84, Fig.11) corresponding to each of the at least two output channels (Check: [0059-0064]; Fig.10-13 for further successive sorting is shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13).
Regarding claim-12, John implicitly discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: identify a selected category of a particle from at least two categories based on a signal from a sensor in an input channel, the input channel being fluidically coupled to at least two output channels, each output channel being associated with a category from the at least two categories; and operate a pump associated with each output channel associated with a different category than the selected category of the detected particle to slow, stop, or reverse a flow of particles into the associated output channel from the input channel (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
wherein the pump (100a, 100b) is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the fluidic couple of the associated output channel (22a, 22b) and the input channel (16) (See Fig.5). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions ([0088]) as well as sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Regarding claim-13, John discloses wherein the input channel (16) and each output channel (22a, 22b) are microfluidic channels (Check: [0035]).
Regarding claim-14, John discloses wherein each pump (100a, 100b; Fig.5 configuration) is an inertial pump (bubble valve) provided within a corresponding channel (i.e. 22a, 22b) (Fig.1-5; [0038]).
Regarding claim-15, John implicitly discloses, the computer-readable storage medium further comprising instructions to: 
identify a selected sub-category (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module) of a particle from at least two sub-categories based on a signal from an output channel sensor (84) in at least one output channel, the output channel (52b) being fluidically coupled to at least two sub-output channels (54b, 56b), each sub-output channel being associated with a sub-category from the at least two sub-categories; and operate a pump associated with each sub-output channel associated with a sub- category that is different from the selected sub-category of the detected particle to slow, stop, or reverse a flow of particles into the associated sub-output channel from the output channel (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5). (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions ([0088]) as well as sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Regarding claim-17, John discloses wherein each pump (100b i.e. shown in Fig.6 configuration) is an inertial pump (bubble valve) including a thermal actuator (pressure wave generator 260; Fig.6) (For example, the pressure wave generator 260 may comprise an actuator such as a piezoelectric column or a stepper motor, provided with a plunger that can act upon the flowing liquid, either directly or via deflection of the channel system, to selectively deflect particles when the actuator is activated by a signal. Other suitable pressure wave generators include electromagnetic actuators, thermopneumatic actuators and a heat pulse generator for generating vapor bubbles in the flowing liquid by applying heat pulses, [0055]).
Regarding claim-18, John discloses wherein each pump (100a, 100b) includes a piezo-electric membrane (actuator 26 i.e. piezoelectric material) (An example of a suitable displacement actuator is an electromagnetic actuator, which causes displacement of a plunger upon energizing a coil. Another example is the use of piezoelectric material, for example in the form of a cylinder or a stack of disks, which upon the application of a voltage produces a linear displacement. Both types of actuators engage the movable wall of the compression chamber 70 to cause pressure variations therein, [0049]; Claim-6; Fig.1-6).
Regarding claim-19, John implicitly discloses including instructions to, based on the signal from the sensor (19), selectively actuate the pump (100a, 100b) associated with the different category than the selected category to direct a flow of the particle (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium with instructions in which computing mean receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art. David discloses a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, comprising instructions to particle separation (Fig.2-3) and teaches a sensor (particle sensor 200 Fig.2 or 300 Fig.3) is coupled with controller (205 Fig.2 or 301 Fig.3) (Check: [0003, [0089-0090]).
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions ([0088]) as well as sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Regarding claim-20, John implicitly including instructions to (i.e. Fig.10 configuration for successive sorting; 50a first sorting module and 50b second sorting module), based on the signal from the output channel sensor (84), selectively actuate the pump associated with the sub-output channel to direct a flow of the particle channel (Check: [0059-0064]; Fig.10-13 for further successive sorting in which each channel include a detection region. For further categorization of particles shown in series of sorting module Fig.10, Hierarchical architecture Fig.11, and/or Parallel-series sorting system Fig.12-13 with [0045-0046]; Fig.1-5). (This process of detecting and selective deflecting of particles may be repeated many times per second for sorting particles at a high rate. Adopting the fluid switching as described, switching operations may be executed up to around several thousand switching operations per second, yielding sorting rates in the order of million sorted particles per hour, [0053]). Thus, it would be obvious to the skilled person in the art before the effective filing date of claimed invention that thousands of switching operation per second must be performed by a computing means using computer readable medium which receives signals from sensor and actuate corresponding pumps for categorizing particles into their corresponding outlet channels. Moreover, a person skilled in the art can easily construed that controlling sorting operation with a computer program is well known in the art.
Donald discloses a particle processing systems and methods to utilize a sort monitoring system (100; Fig.1) and teaches a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions ([0088]) as well as sensor (primary sensor 1100, Fig.1) and sort module (1200, Fig.1) are coupled to controller (1300, Fig.1) (Check: [0046-0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide John’s system with a non-transitory computer-readable storage medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions as taught by Donald for purpose of monitoring, evaluating, or acting on an evaluation of an operational characteristic of a particle sorting system.
Response to Arguments
In the remarks/arguments filed on 08/29/2022. Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.
Regarding Objection to the Drawings:
The applicant’s submission of drawing replacement sheet has overcome each objection. Therefore, objections to the drawings has been withdrawn.
Regarding newly amended Independent claim 1, 7, and 12:
Applicant’s augment with respect to amended independent claim 1 being anticipated by John and amended independent claim 7, 12 as being unpatentable over John in view of David or Donald.
Applicant argues that John (102) and Combination of John with David or Donald (103) fails to teach newly added limitation wherein the corresponding pump (100a, 100b) that is disposed in an asymmetric position within the associated output channel (22a, 22b) (Fig.5), the asymmetric position being distal from the second end of the input channel (defined at point 21, Fig.5).
In response to this argument John (Obvious 103 for Claim-1) and John in view of David or Donald (for claim 7, and 12) does disclose the newly added limitation Check above rejection of claim 1, 7, and 12 (See Fig.5, where corresponding pumps “100a, 100b” are being distal from second end “defined at point 21, Fig.1, 5” of input channel “16”). This is just a mere of design and constructional detail of an apparatus in which asymmetric position of pumps can easily be achieved and/or modified/designed according to desire specification of an apparatus, and thus can easily construed by the person skilled in the art.
Moreover, Applicant’s arguments with respect to claim(s) 1, 7, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of References Cited”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651